Title: To Thomas Jefferson from Thomas Barclay, 31 December 1791
From: Barclay, Thomas
To: Jefferson, Thomas


Gibraltar, 31 Dec. 1791. He encloses copies of his letters of 18 and 26 Dec.—His letters to the Basha of Tangier and Francis Chiappe were designed to inform them that he would not arrive in Morocco until it became safe to do so. The sons of L’Abbas have taken the field to avenge their father’s death. Muley Yezid’s prospects look gloomy. He is as attached to the English as Muley Slema is to the Spaniards.—” The first day on which I think there will be any prospect of fulfilling my Mission I shall endeavor to Cross over, and this may be Very soon, for should the Emperor be able to put himself at the head of any Considerable number of Troops, it is more than probable he may appear at Tangier or Tetuan, in which case it might be Very improper for me to remain here, unless something material should arise in the meantime, I must however be governed by Circumstances.”—Yesterday Admiral Peyton sent a frigate to Tangier to collect intelligence.
